Notice of Pre-AIA  or AIA  Status
Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 8, line 4, “code phase delay variation speed is not consistent with the Doppler shift value” is unclear.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-4, 11-12, 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Butsch (“A Concept for GNSS Interference Monitoring”).
Regarding claims 1 and 14, Butsch discloses (p. 133; left column; "Pseudo-noise modulated signals") a device and a method for detecting spoofing of GNSS signals comprising a DSP receiver that performs a correlation in the frequency domain by multiplying the complex amplitude spectrum of the received signal with the conjugated spectrum of the PN-codes. An inverse FFT is performed afterwards.  If more than one signal modulated with the same PN-Code but with different delays are received, several peaks in cross-correlation function will occur, indicating spoofing. 
Accordingly, Butsch discloses an RF chain (fig. 8, 3 & 11) to acquire and down convert a signal comprising one or more GNSS signals transmitted by GNSS sources, each of said GNSS signals comprising a navigation message modulated by a spreading code associated to a related GNSS source, an analog to digital converter (fig. 8), to digitize the down converted signal, and explicitly or implicitly a computer logic (within the DSP) to:  calculate over a grid of code phase delays and Doppler shifts (by multiplying the complex amplitude spectrum of the received signal with the conjugated spectrum of the PN-codes in the frequency domain), cross-correlation functions between the digitized input signal and locally generated replicas of the signal, for one or more of the spreading codes, identify cross-correlation peaks, and analyze the cross-correlation peaks to detect spoofing situations comprising monitoring the position of each cross-correlation peak over the grid of spreading code phase delays and Doppler shift (see the last line of the first paragraph: “several peaks in cross-correlation function will occur”). For this purpose, Butsch stores a set of time domain data with a length of several time windows at the first occurrence of a new interference (spoofing) signal (several successive signal acquisitions are stored, see the first sentence of the second paragraph).  The subject-matter of claim 1 differs from Butsch in that it only considers cross-correlation peaks that appear in two or more successive signal acquisitions. The technical problem can be formulated as how to reduce the amount of data to be processed. For this purpose, Butsch proposes, for example, to store data only if a signal exceeds the interference mask, or to store the time of appearance and the time of disappearance of a particular signal (see the right column on p. 133). Departing from the teaching of Butsch, one of ordinary skilled in the art would contemplate further alternatives for data reduction. For example, a possibility would be to establish a minimum duration between the time of appearance and the time of disappearance of a signal. In this way, data from less important signals are discharged. This is equivalent to consider the cross-correlation peaks that appear in two or more successive signal acquisitions as in claim 1. 
Regarding claims 3-4, 11-12, Butsch discloses wherein the cross-correlation functions are calculated in the frequency domain (p. 133, left column), wherein the
cross-correlation peaks analysis comprises counting the number of cross-correlation
peaks associated to a specific spreading code, a spoofing situation being detected when said number of cross-correlation peaks is greater than or equal to two (p. 133, left column), detecting jamming by detecting spurious spectral lines within the spectrum of the GNSS signal received (fig. 6), and configuring to be connected between a GNSS receiver and its antenna (fig. 11), the received signal being split in two parts, a first part being directly transmitted to the GNSS receiver, and a second part being processed by the RF chain (fig. 8).
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Butsch.
Adapting the number of Doppler shifts of the grid to the travel speed
is regarded as a well-known implementation option. It would have been obvious to one of ordinary skill in the art to modify Butsch to employ adapting the number of Doppler shifts of the grid to the travel speed in a device for detecting spoofing of GNSS signals because this is obvious way of implementing Butsch’s device and no new or
unexpected results would occur.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Butsch in view of Simic al (US 2010/0316095).
Butsch has been discussed above but fail to disclose when a plurality of cross-correlation peaks are within an interval a length of which is lower than a threshold, only one cross-correlation peak is counted.  Simic et al disclose when a plurality of cross-correlation peaks are within an interval a length of which is lower than a threshold, only one cross-correlation peak is counted (paragraphs [0073] - [0075]; fig. 5 & 6).  It would have been obvious to one of ordinary skill in the art to modify Butsch to employ the above claimed elements as disclosed by  Simic et al into Butsch for jammer rejection.
Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Butsch  in view of Wen et al “Countermeasures for GPS Signal Spoofing”.
Regarding claims 6-8, Butsch has been discussed above but fail to disclose the spoofing situation detected when the variation speed of the code phase delays or frequency shifts between acquisitions exceeds a threshold or lacks consistency. Wen et al disclose spoofing situation detected when the variation speed of the code phase delays or frequency shifts between acquisitions exceeds a threshold or lacks consistency (p. 1288; "Method 4").  It would have been obvious to one of ordinary skill in the art to modify Butsch to employ the spoofing situation detected when the variation speed of the code phase delays or frequency shifts between acquisitions exceeds a threshold or lacks consistency as disclosed by Wen et al into Butsch as countermeasures for GPS Signal Spoofing.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Butsch in view of Papadimitratos et al (US 2010/0117899).
Butsch has been discussed above but fail to disclose counting the number of satellites in view, and comparing said number with a threshold, a spoofing situation being declared when the number of satellites in view exceeds the threshold.  Papadimitratos et al disclose counting the number of satellites in view, and comparing said number with a threshold, a spoofing situation being declared when the number of satellites in view exceeds the threshold (paragraph [0078]).  It would have been obvious to one of ordinary skill in the art to modify Butsch to employ the above claimed elements as disclosed by Papadimitratos et al into Butsch to detect at a GNSS receiver whether or not the received GNSS signals and navigation messages are the product of an attack.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Butsch  in view of Raasakka et al (US 2016/0047915).
Butsch has been discussed above but fail to disclose detecting jamming by monitoring the level variations of the AGC.  Raasakka et al disclose detecting jamming by monitoring the level variations of the AGC (paragraphs [0010]-[0013]).  It would have been obvious to one of ordinary skill in the art to modify Butsch to employ detecting jamming by monitoring the level variations of the AGC as disclosed by Raasakka et al into Butsch to detect interference.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Butsch  in view of Kim et al (US 2018/0217266).
Butsch has been discussed above but fail to disclose an output to transmit information about the spoofing situation to the GNSS receiver.  Kim et al disclose an output to transmit information about the spoofing situation to the GNSS receiver (paragraph [0018]; fig. 1).  It would have been obvious to one of ordinary skill in the art to modify Butsch to employ an output to transmit information about the spoofing situation to the GNSS receiver as disclosed by Kim et al into Butsch to detect GPS spoofing.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dao L. Phan whose telephone number is (571)272-6976. The examiner can normally be reached Mon-Tue, Thurs-Fri. 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on (571)270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAO L PHAN/Primary Examiner, Art Unit 3648